Citation Nr: 0113730	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-19 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a previously denied claim for service connection for a 
right knee disability.

2.  Entitlement to service connection for a left knee 
disability.


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to March 
1965.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1999 RO decision which denied service 
connection for a bilateral knee condition.  The veteran 
appealed.

The Board notes that in an unappealed November 1965 decision, 
the RO denied service connection for a right knee disability.  
Even if the RO determined that new and material evidence was 
presented to reopen the claim for service connection for a 
right knee disability (although it appears the RO simply did 
not address the matter), such is not binding on the Board; 
and the Board must first decide whether evidence has been 
submitted which is both new and material to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful 
when new and material evidence has not been submitted).   
Hence, the Board finds that the issues on appeal are as 
stated on the first page of this remand.

In the veteran's substantive appeal, he appears to be raising 
a claim for entitlement to a total disability rating based on 
individual unemployability.  This issue, which is not 
inextricably intertwined with the issues on appeal, is 
referred to the RO for appropriate action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

As noted above, the VCAA revised section 5103 to impose on 
VA, upon receipt of a complete or substantially complete 
application, a duty to notify the claimant of any 
information, and any medical or lay evidence, not already 
submitted that is necessary to substantiate the claim.  Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).  As part of that 
notice, the Secretary shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  This has not 
been accomplished.   

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The veteran essentially asserts that he has a current 
bilateral knee disability which was incurred during military 
service.  As noted above, his claim for service connection 
for a right knee disability was previously denied by the RO 
in an unappealed November 1965 decision.  A final decision 
may be reopened if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7105 (West 1991).  "New and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

With respect to his claim for service connection for a right 
knee disability, the veteran is advised that he must submit 
new and material evidence in order to reopen this claim.  38 
U.S.C.A. § 5108 (West 1991); Hodge, supra.  The VCAA provides 
that nothing in 38 U.S.C.A. § 5103A shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  If the veteran submits new 
and material evidence regarding his application to reopen a 
claim for service connection for a right knee disability, the 
RO should then complete any indicated development, including 
a VA examination, pursuant to the VCAA.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

With respect to the claim for service connection for a left 
knee disability, the Board notes that there is no medical 
evidence of a current left knee disability.  In fact, March 
1999 X-ray studies of both knees were normal.  The veteran is 
advised that he may submit medical evidence of a current left 
knee disability.  If the veteran submits such evidence, the 
RO should schedule him for a VA orthopedic examination to 
determine the etiology of any current left knee disability.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified at 38 U.S.C. §§ 5103, 5103A).  The 
veteran is advised that he may also submit pertinent lay 
statements.  Id.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him for a knee disability since 
discharge from service.  The RO should 
directly contact all identified medical 
providers and obtain copies of all 
relevant medical records that are not 
already on file.  The veteran should be 
advised of what evidence is needed to 
substantiate his claims, what evidence 
the VA will obtain and what evidence he 
has to submit.  He should be advised that 
new and material evidence is required to 
reopen his claim for service connection 
for a right knee disability.

3.  If the veteran submits evidence of a 
current disability of the left knee or 
new and material evidence to reopen the 
claim of service connection for a right 
knee disability, the RO should schedule 
him for a VA orthopedic examination to 
determine the etiology of any current 
knee disability.  The RO should inform 
the examiner which knee or knees must be 
examined.  The examiner should be asked 
whether it is at least as likely as not 
that any current knee disability had its 
onset in or is otherwise related to 
service.

All indicated tests and studies should be 
accomplished, and the claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should 
indicate in the examination report that 
the claims folder has been reviewed.  All 
clinical findings must be reported in 
detail in the examination report. 

4.  After ensuring that the foregoing 
development has been completed, the RO 
should review the claim for service 
connection for a left knee disability, 
and the application to reopen the claim 
for service connection for a right knee 
disability.  If the claims are denied, 
the veteran should be issued a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




